Case: 15-13496   Date Filed: 08/12/2016   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13496
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:15-cr-00037-SDM-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MANUEL HERIBERTO GUDIMO SALTIZABAL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 12, 2016)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13496       Date Filed: 08/12/2016      Page: 2 of 3


       Manuel Saltizabal appeals his 168-month sentence, imposed at the bottom of

the guidelines range, after pleading guilty to conspiracy to possess with intent to

distribute cocaine while on board a vessel, in violation of 46 U.S.C. § 70506(b),

and aiding and abetting possession with intent to distribute cocaine while on board

a vessel, in violation of 46 U.S.C. § 70503(a). Saltizabal argues that his sentence

was substantively unreasonable because it was higher than necessary to meet the

goals of sentencing and created a sentencing disparity between Saltizabal and his

codefendant. After review, 1 we affirm.

       The sentence imposed by the district court was not substantively

unreasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007) (explaining that we examine whether a sentence is substantively reasonable

in light of the totality of the circumstances). The sentence was not higher than

necessary to meet the goals of sentencing because the district court appropriately

weighed the factors listed in § 3553(a), including the need to reflect the seriousness

of the offense, promote respect for the law, provide just punishment for the

offense, deter criminal conduct, and protect the public from the defendant’s future

criminal conduct. See 18 U.S.C. § 3553(a)(2). Saltizabal has not demonstrated

why those factors should be reweighed. See United States v. Rosales-Bruno, 789

F.3d 1249, 1254 (11th Cir. 2015) (explaining that the decision about how much

       1
         We review the reasonableness of a sentence under a deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007).
                                               2
               Case: 15-13496     Date Filed: 08/12/2016    Page: 3 of 3


weight to assign a particular factor is committed to the discretion of the district

court); United States v. Langston, 590 F.3d 1226, 1237 (11th Cir. 2009)

(explaining that, absent clear error, this Court will not reweigh the § 3553(a)

factors). Nor was the sentence substantively unreasonable because it created a

sentencing disparity between Saltizabal and his codefendant. See 18 U.S.C.

§ 3553(a)(6) (requiring the district court to consider the need to avoid unwarranted

sentencing disparities). The district court explained at sentencing that Saltizabal’s

sentence was similar to other historical defendants who were involved in the same

conduct. Additionally, Saltizabal, who captained the boat containing the cocaine,

was not similarly situated to his codefendant. See U.S.S.G. § 2D1.1(b)(3)(C). We

therefore affirm Saltizabal’s sentence.

      AFFIRMED.




                                           3